Citation Nr: 0018698	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  99-07 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include post-traumatic stress 
disorder (PTSD) (claimed as mental and physical anguish).  

2.  Entitlement to service connection for drug and alcohol 
abuse and addiction.  


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1975 to 
December 1975.  


This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision from the Waco, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO).  

The Board has recharacterized the issue of service connection 
for PTSD to be service connection for an acquired psychiatric 
disorder to include PTSD, as the veteran never actually 
specified what psychiatric disability it is that he is 
suffering from.  


FINDING OF FACT

The claims of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, and service 
connection for drug and alcohol abuse and addiction are not 
supported by cognizable evidence showing that the claims are 
plausible or capable of substantiation.  


CONCLUSION OF LAW

The claims of entitlement to service connection for an 
acquired psychiatric disorder to include PTSD, and service 
connection for drug and alcohol abuse are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records do not document a diagnosis of PTSD 
or any other psychiatric impairment, and they do not document 
drug or alcohol abuse.  


In August 1998 the RO received the veteran's claim for 
service connection of mental and physical anguish and drug 
and alcohol abuse and addiction.  The veteran contended that 
he was repeatedly raped and sexually assaulted by fellow 
soldiers during his basic training.  He reported that these 
acts caused him to run off, or go absent without leave (AWOL) 
from his duty station.  He stated that these acts also caused 
him to abuse alcohol and drugs.  

In October 1998 the RO received a statement from the veteran 
in which he contended that he was raped and sexually 
assaulted by fellow soldiers all through 1974 and 1975.  He 
stated that he did not attempt to consult anyone about these 
incidents because of acute embarrassment and fear that his 
parents would find out.  He stated that these assaults caused 
him to abuse drugs and alcohol which in turn caused him to 
commit criminal activities which resulted in prison.  

Enclosed with his statement were service records.  These 
records document multiple AWOLs committed by the veteran.  
They also reveal that he was given a medical profile in 
September 1975 for an adjustment problem that required 
regular attendance at counseling sessions.  No reference to a 
sexual assault or assaults is documented in these records.  

In October 1998 the veteran also completed a questionnaire 
pertaining to PTSD secondary to personal assault.  The 
veteran did not furnish any information as to sources that 
could provide information concerning the assaults.  He only 
re-asserted his previous statements that the assaults 
resulted in his going AWOL, alcohol and substance abuse, as 
well as a decrease in performance evaluations.  He also 
reported experiencing episodes of depression, panic attacks, 
or anxiety, disregard for military or civilian authority, and 
unexplained economic or social behavior changes.  

In November 1998 the RO requested the Army to provide all 
hospital reports and mental treatment records from September 
1975 to October 1975.  The Army responded that no records 
could be found regarding the veteran.  





Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 


The Court has held that a well grounded claim for PTSD 
requires (1) medical evidence of a current PTSD disability; 
(2) medical or lay evidence (presumed credible for these 
purposes) of an in-service stressor; and (3) medical evidence 
of a link between service and the current PTSD disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); see Epps v. 
Brown, 9 Vet. App. 341, 343-44 (1996); Caluza, supra.  

If the claim is not well grounded, the appellant cannot 
invoke VA's duty to assist in the development of the claim.  
See 38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Eligibility for service connection of a well-grounded PTSD 
claim requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999) (emphasis added); see 38 U.S.C.A. § 1154(b) 
(West 1991); see also Cohen v. Brown, 10 Vet. App. at 138; 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  


However, a veteran is still required to show evidence of a 
current disability and a link between that current disability 
and service.  See Kessel v. West 13 Vet. App. 9, 17-19 (1999) 
(holding that section 1154(b) does not obviate the 
requirement that the veteran submit evidence of a current 
disability and evidence of a nexus between the current 
disability and service); see also Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).

The Board notes that 38 C.F.R. § 3.304(f), as written above 
was amended to conform to the Cohen holding.  64 Fed. Reg. 
32807 (1999).  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the previous regulation, service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed in-service stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded a combat citation, such as the 
Purple Heart Medal, Combat Infantryman Badge, or similar 
combat citation, will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  

As to claims for entitlement to service connection for 
alcohol or substance abuse, pertinent VA law, 38 U.S.C.A. 
§ 1110 (West 1991), provides that "no compensation shall be 
paid if the disability is the result of the person's own 
willful misconduct or abuse of alcohol or drugs."  See also 
38 C.F.R. §§ 3.1(n), 3.301 (1999).

VA General Counsel opinion has held that the Omnibus Budget 
Reconciliation Act of 1990, Pub. L. No. 101-508, § 8052, 104 
Stat. 1388, 1388-351, prohibits, effective for claims filed 
after October 31, 1990, the payment of compensation for a 
disability that is a result of a veteran's own alcohol or 
drug abuse.  See VAOPGCPREC 2-98.  

In claims filed after October 31, 1990, service connection 
for alcohol or drug abuse  as secondary to a service 
connected disease or injury under 38 C.F.R. § 3.310 is not 
precluded with the exception of compensation.  Id.  

The Court has held that 38 U.S.C.A. § 1110 prohibits only the 
payment of compensation for a disability resulting from a 
veteran's own alcohol or drug abuse secondary to a service-
connected disorder, thus permitting the underlying grant of 
service connection for such disability, albeit without 
compensation.  Barela v. West, 11 Vet. App. 280, 283 (1998).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claims of entitlement to service connection for PTSD and 
drug and alcohol abuse and addiction must be denied as not 
well grounded.  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.


The Board reiterates the three requirements for a well 
grounded PTSD claim: (1) medical evidence of a current PTSD 
disability; (2) medical or lay evidence (presumed credible 
for these purposes) of an in-service stressor; and (3) 
medical evidence of a link between service and the current 
PTSD disability.  See Cohen, supra.  

The veteran has failed to provide evidence that he is 
suffering from a current PTSD disability.  In fact, he has 
not provided any medical evidence of a current psychiatric 
diagnosis.  He has also not provided any post-service medical 
evidence that he is suffering from drug and alcohol abuse or 
addiction.  There are no post-service medical records 
documenting treatment or a diagnosis of a psychiatric 
disability, including PTSD, nor of drug and alcohol abuse and 
addiction.  

Because the veteran has failed to establish proof of a 
current psychiatric diagnosis or disability of any nature, 
including PTSD, and has failed to establish proof of a 
current diagnosis of drug and alcohol abuse and addiction, 
the Board finds that his claims of entitlement to service 
connection for an acquired psychiatric disorder to include 
PTSD and drug and alcohol abuse and addiction must be denied 
as not well grounded.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992);  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992) (holding that veteran was not entitled 
to service connection where there was a total lack of 
evidence of any hypertension existing since service).  

The veteran's own opinions and statements will not suffice to 
well-ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  



Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has current psychiatric and/or substance abuse 
disabilities.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

The Board further finds that the veteran has not indicated 
the existence of any evidence that has not already been 
requested and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  

For these reasons, the Board finds that the veteran has not 
presented or identified probative medical evidence of an 
acquired psychiatric disorder to include PTSD or drug and 
alcohol disabilities.  Consequently, the Board concludes that 
the veteran's claims of entitlement to service connection for 
an acquired psychiatric disorder to include PTSD and drug and 
alcohol abuse and addiction are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen these claims.  See Graves v. Brown, 
8 Vet. App. 522 (1996);  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The Board notes that the RO has not adjudicated the veteran's 
claim for PTSD under the revised version of section 3.304(f).  
The Board concludes that its initial consideration of the 
amended regulations would not prejudice the veteran in this 
instance because the substance of the previous 38 C.F.R. 
§ 3.304(f) has not been significantly altered in terms of the 
three basic requirements for service connection of PTSD.  

In this case in particular, both regulations require a 
current diagnosis, and there is no evidence of such a 
diagnosis, clear or otherwise.  Thus, the change in the 
regulations has essentially no impact on the outcome of this 
case.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); 
see also Edenfield v. Brown, 8 Vet. App. 384 (1995).  

As the veteran's claims for service connection of an acquired 
psychiatric disorder to include PTSD and drug and alcohol 
abuse and addiction are not well grounded, the doctrine of 
reasonable doubt has no application to his claims.  


ORDER

The veteran, not having submitted well grounded claims of 
entitlement to service connection for an acquired psychiatric 
disorder to include PTSD and drug and alcohol abuse and 
addiction, the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

